DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response filed November 1, 2021 has been entered.

Drawings
The drawings were received on November 1, 2021.  These drawings are approved.

Allowable Subject Matter
Claims 1-12 and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-12 and 14-16 are allowable over the prior art because Claim 1 has been amended to include all the limitations of allowable Claim 13.  Claim 17 is allowable over the prior art because Claim 17 has been amended to be in independent form including all the limitations of original Claim 1 from which Claim 17 depended.  Claim 18 is allowable over the prior art because Claim 18 has been amended to include the limitations of allowable Claim 20.  See the last Office Action dated August 3, 2021
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peggy Neils whose telephone number is (571)272-2377.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PEGGY A NEILS/Primary Examiner, Art Unit 2875